Case 9:17-cv-80522-KAM Document 330 Entered on FLSD Docket 05/06/2020 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 17-CV-80522 MARRA/MATTHEWMAN

  DIETMAR DUDE,

        Plaintiff/Counterclaim-Defendant,
  v.

  CONGRESS PLAZA LLC and
  THOMAS R. FARESE, et al.,

        Defendants/Counterclaim-Plaintiffs.
  _____________________________________/

                   ORDER AND OPINION GRANTING MOTION TO DISMISS

        THIS CAUSE is before the Court upon Counterclaim Defendant Dietmar Dude’s

  “Response to Second Amended Counterclaim” (“Motion to Dismiss”) [DE 326]. The

  Court has carefully considered the Motion to Dismiss, the response, the reply, and is

  otherwise fully advised in the premises.

  Background

        Previously, Defendants Congress Plaza, LLC and Congress 1010, LLC filed an

  Amended Counterclaim that brought a single claim of fraud against Dietmar Dude

  (“Dude”). See DE 271. After a hearing on Dude’s Motion to Dismiss the Amended

  Counterclaim, the Court dismissed the counterclaim without prejudice. See DE 324.

  In the Order, the Court reminded the counterclaimants of the specific requirements

  of pleading fraud pursuant to Federal Rule of Civil Procedure Rule 9(b). The Court

  also stated, “[i]n light of the convoluted history of the relationship of the parties, and

  this case, the Court requests that extraneous allegations that do not specifically

  support the Count be omitted.” DE 324 at 3.
Case 9:17-cv-80522-KAM Document 330 Entered on FLSD Docket 05/06/2020 Page 2 of 8



         Now, Congress Plaza, LLC and Thomas R. Farese (“Counterclaim-Plaintiffs) have

  filed a Second Amended Counterclaim (“SAC”) against Harald Dude and Monique

  Roberts, as Trustees of the Tennison Irrevocable Trust, successor to Dietmar Dude

  (hereinafter referred to as the “Trust”) (“Counterclaim-Defendant”) asserting

  violation of the Fair Debt Collection Practices Act (“FDCPA”) (Count I) and violation of

  the Florida Consumer Collection Practices Act (“FCCPA”) (Count II). DE 325.

         Counterclaim-Defendant1 moves to dismiss the SAC asserting that

  Counterclaim-Plaintiffs have failed to state a cause of action because the FDCPA and

  FCCPA only apply to consumer debts, and the debt at question in this case is not a

  consumer debt. DE 326 at 1-2. Alternatively, Counterclaim-Defendant asserts that

  Counterclaim-Plaintiffs have failed to plead properly that the Counterclaim-

  Defendant is a “debt collector” and that the challenged conduct is related to debt

  collection. DE 326 at 4.

  Standard of Review

         Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short

  and plain statement of the claim showing that the pleader is entitled to relief.” In

  ruling on a motion to dismiss, the Court must determine that the complaint contains

  “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

  plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009), citing Bell

  Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). When considering a motion to

  dismiss, the Court must accept all of the plaintiff's allegations as true in determining



  1
     Even though Dietmar Dude is listed as the only Plaintiff/Counterclaim-Defendant, “it is not disputed
  that the Tennison Irrevocable Trust took a general assignment of Dietmar Dude’s causes of action
  and/or claims in this matter on February 12, 2018 . . .” DE 327, ¶ 6.

                                            Page 2 of 8
Case 9:17-cv-80522-KAM Document 330 Entered on FLSD Docket 05/06/2020 Page 3 of 8



  whether a plaintiff has stated a claim for which relief could be granted. Hishon v.

  King & Spalding, 467 U.S. 69, 73 (1984). "A motion to dismiss a counterclaim pursuant

  to Federal Rule of Civil Procedure 12(b)(6) is evaluated in the same manner as a

  motion to dismiss a complaint." Geter v. Galardi South Enters., Inc., 43 F. Supp. 3d

  1322, 1325 (S.D. Fla. 2014).

  Discussion

        The stated purpose of the FDCPA is to protect consumers from abusive debt

  collection practices by debt collectors. 15 U.S.C § 1692(e). The purpose of the

  FCCPA, the Florida analogue to the FDCPA, “is to deter bad collection practices,” and

  “to protect Florida consumers from illegal [and] unscrupulous practices of debt

  collectors and other persons.” Gause v. Medical Business Consultants, Inc., 424 F.

  Supp. 3d 1175, 1186–87 (M.D. Fla. 2019) quoting Brook v. Chase Bank USA, N.A., 566

  F.App'x 787, 790 (11th Cir. 2014) (per curiam) (citation omitted). “When viewed in

  toto, the purpose and intent of the FCCPA, like the FDCPA, is . . . not meant to

  preclude a creditor or someone otherwise holding a secured interest from invoking

  legal process to foreclose.” See Trent v. Mortg. Elec. Registration Sys., Inc., 618 F.

  Supp. 2d 1356, 1361 (M.D. Fla. 2007) (“Trent”).

        To state a claim under the FDCPA, a plaintiff must plead: “(1) the plaintiff has

  been the object of collection activity arising from consumer debt, (2) the defendant

  is a debt collector as defined by the FDCPA, and (3) the defendant has engaged in an

  act or omission prohibited by the FDCPA.” Bohringer v. Bayview Loan Servicing, LLC,

  141 F. Supp. 3d 1229, 1235 (S.D. Fla. 2015) citing Bentley v. Bank of Am., N.A., 773 F.

  Supp. 2d 1367, 1371 (S.D. Fla. 2011) (internal quotation marks and citation omitted);


                                      Page 3 of 8
Case 9:17-cv-80522-KAM Document 330 Entered on FLSD Docket 05/06/2020 Page 4 of 8



  Freire v. Aldridge Connors, LLP, 994 F. Supp. 2d 1284, 1287 (S.D. Fla. 2014). To

  recover under either the FDCPA, or the FCCPA, a plaintiff must make a threshold

  showing that the money being collected qualifies as a "debt." 2 15 U.S.C. § 1692 et

  seq.

  Debt Collector

           Section 1692a of the FDCPA defines “debt collector” as any person who uses

  any instrumentality of interstate commerce or the mails in any business the principal

  purpose of which is the collection of any debts, or who regularly collects or attempts

  to collect, directly or indirectly, debts owed or due or asserted to be owed or due

  another. 15 U.S.C. § 1692a(6). The substantive provisions of the FDCPA that follow

  § 1692a prohibit “debt collectors” from taking certain actions. Therefore, a finding

  that an individual or entity is a “debt collector” is a prerequisite for a determination

  of liability under the FDCPA. Birster v. Am. Home Mortgage Servicing, Inc., 481 F.

  App'x 579, 581-82 (11th Cir. 2012).

         Section 1692a(6) of Title 15 of the United States Code states that a creditor

  collecting its own debts under its own name is not a debt collector. See 15 U.S.C.

  § 1692a(6). Moreover, “[u]nder the FDCPA, consumer's creditors, a mortgage

  servicing company, or an assignee of a debt are not considered ‘debt collectors,’ as

  long as the debt was not in default at the time it was assigned.” Reese v. JPMorgan



  2
     The FDCPA defines debt as follows:
          [A]ny obligation or alleged obligation of a consumer to pay money arising out of a transaction
  in which the money, property, insurance, or services which are the subject of the transaction are
  primarily for personal, family, or household purposes, whether or not such obligation has been reduced
  to judgment. 15 U.S.C. § 1692a(5).
      The FDCPA also defines “consumer” in the following manner:
          The term “consumer” means any natural person obligated or allegedly obligated to pay any
  debt. 15 U.S.C. § 1692a(3).

                                            Page 4 of 8
Case 9:17-cv-80522-KAM Document 330 Entered on FLSD Docket 05/06/2020 Page 5 of 8



  Chase & Co., 686 F. Supp. 2d 1291, 1307 (S.D. Fla. 2009); Perry v. Stewart Title Co.,

  756 F.2d 1197, 1208 (5th Cir.1985) (same); see also, Trent, 618 F. Supp. 2d at 1360-61

  (mortgagee attempting to enforce a mortgage is not a debt collector for purposes of

  the FDCPA or FCCPA).

        The alleged wrongful conduct asserted against Counterclaim-Defendant are

  actions of a mortgagee attempting to enforce a mortgage, or a creditor attempting to

  collect its own debt. See, i.e., SAC ¶¶ 23, 24. Accordingly, because Counterclaim-

  Defendant is not alleged to be a debt collector, the SAC fails to state a cause of

  action under the FDCPA. See Trent, 618 F. Supp. 2d at 1360-61.

        The elements necessary to plead a claim under the FCCPA are similar but

  distinguishable from the elements of establishing a claim under the FDCPA. The first

  prong is substantially identical to the FDCPA, as the FCCPA only applies to consumer

  debt. Fla. Stat. § 559.55(6). The second prong differs from the FDCPA in that the

  FCCPA prohibits acts of “persons” and, accordingly, is not limited to “debt

  collectors.” Fla. Stat. § 559.72. Bentley v. Bank of America, N.A., 773 F. Supp. 2d

  1367, 1372 (S.D. Fla. 2011) citing Schauer v. General Motors Acceptance Corp., 819

  So.2d 809, 812 (Fla. Dist. Ct. App. 2002) (concluding that the FCCPA “is not restricted

  to debt collectors” as it “mandates that no person shall engage in certain practices in

  collecting consumer claims”). The third prong requires an act or omission prohibited

  by the FCCPA. Accordingly, the FCCPA claim does not fail because Counterclaim-

  Defendant is not a “debt collector.”




                                      Page 5 of 8
Case 9:17-cv-80522-KAM Document 330 Entered on FLSD Docket 05/06/2020 Page 6 of 8



  Consumer Debt

        The FDCPA defines the term “debt” as any obligation or alleged obligation of a

  consumer to pay money arising out of a transaction in which the money, property,

  insurance, or services which are the subject of the transaction are primarily for

  personal, family, or household purposes, whether or not such obligation has been

  reduced to judgment. 15 U.S.C. § 1692a(5) (emphasis added). The FCCPA

  implements a definition of consumer debt that parallels the definition used by the

  FDCPA. See Oppenheim v. I.C. Sys., Inc., 627 F.3d 833, 839 (11th Cir. 2010).

  Accordingly, actions arising out of commercial debts are not covered by the

  protective provisions of the FDCPA or FCCPA. See, e.g., First Gibraltar Bank, FSB v.

  Smith, 62 F.3d 133, 135–36 (5th Cir. 1995). Counterclaim-Plaintiffs do not plead that

  the dispute arose from a transaction that was “primarily for personal, family, or

  household purposes.” They merely make purely conclusory remarks that the debt at

  issue would qualify under the debt protection statutes.

        It is apparent from a review of the SAC that the mortgage transaction at issue

  was a commercial one, not one for personal, family or household purposes. See SAC

  ¶¶ 4, 7-16. In particular, Counterclaim-Plaintiffs specifically allege in paragraphs 7

  and 8 that the mortgage transaction in question was to acquire the “commercial

  property known as ‘Madrid Park.’” Because the Promissory Note was not personal in

  nature, it does not constitute a debt as defined by the federal or Florida statute.

  Pelletier v. Estes Groves, Inc., Case No. 16-14499-CIV-MARRA, 2018 WL 4208328, at

  *10 (S.D. Fla. Mar. 28, 2018) (dismissing with prejudice the FDCPA and FCCPA claims

  in a second amended complaint “[b]ecause the Promissory Note and Guaranty relate


                                      Page 6 of 8
Case 9:17-cv-80522-KAM Document 330 Entered on FLSD Docket 05/06/2020 Page 7 of 8



  to a business transaction and since the FDCPA [and FCCPA] do[] not apply to a loan for

  a business purpose, the FDCPA [and FCCPA] do[] not apply to the debt at issue.”)

  citing Lingo v. City of Albany Dep't of Cmty. & Econ. Dev., 195 F. App'x 891, 893 (11th

  Cir. 2006) (“The statute does not apply to the loan obtained by Lingo, which was a

  loan for a business, not for ‘personal, family, or household purposes.’”) and First

  Gibraltar Bank, FSB v. Smith, 62 F.3d 133, 136 (5th Cir. 1995) (concluding that

  guaranty agreement in connection with a commercial transaction was not personal in

  nature and therefore did not constitute a debt as defined by the FDCPA).

  Conclusion

        Having failed to plead allegations that they were the object of collection

  activity arising from a consumer debt, and that Counterclaim-Defendant is a debt

  collector as defined under the FDCPA, Counterclaim-Plaintiffs have failed to state a

  cause of action under the FDCPA and FCCPA. Accordingly, the SAC is due to be

  dismissed for failure to state a claim on which relief may be granted. This is Counter-

  Plaintiffs second attempt at asserting a counterclaim. Moreover, since it is apparent

  from a review of the SAC that the mortgage transaction in question was commercial in

  nature, granting Counterclaim-Plaintiffs leave to amend to assert that the debt was

  for personal, family or household purposes would be futile.

        Accordingly, it is hereby ORDERED AND ADJUDGED that Counterclaim-

  Defendant’s Motion to Dismiss [DE 326] is granted with prejudice.




                                      Page 7 of 8
Case 9:17-cv-80522-KAM Document 330 Entered on FLSD Docket 05/06/2020 Page 8 of 8



        The Clerk is directed to CLOSE this case.

        DONE AND ORDERED in Chambers this 6th day of May, 2020, at West Palm

  Beach, Palm Beach County, Florida.




                                                      KENNETH A. MARRA
                                                    United States District Judge




                                     Page 8 of 8
